Name: 2005/392/EC: Commission Decision of 17 May 2005 amending Decision 2004/233/EC as regards the list of laboratories authorised to check the effectiveness of vaccination against rabies in certain domestic carnivores (notified under document number C(2005) 1439) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  technology and technical regulations;  research and intellectual property;  economic geography;  consumption;  agricultural activity
 Date Published: 2006-12-12; 2005-05-24

 24.5.2005 EN Official Journal of the European Union L 130/17 COMMISSION DECISION of 17 May 2005 amending Decision 2004/233/EC as regards the list of laboratories authorised to check the effectiveness of vaccination against rabies in certain domestic carnivores (notified under document number C(2005) 1439) (Text with EEA relevance) (2005/392/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3 thereof, Whereas: (1) Decision 2000/258/EC designated the laboratory of the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments de Nancy (the AFSSA Laboratory, Nancy, France) as the institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. That Decision also provides for the AFSSA Laboratory of Nancy to send to the Commission the list of Community laboratories to be authorised to carry out those serological tests. Accordingly, the AFSSA Laboratory of Nancy operates the established proficiency testing procedure to appraise laboratories for authorisation to perform the serological tests. (2) Commission Decision 2004/233/EC of 4 March 2004 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (2), established a list of approved laboratories in the Member States on the grounds of the results of the proficiency tests communicated by the AFSSA Laboratory of Nancy. (3) Five laboratories, respectively in the Czech Republic, Estonia, Latvia, Lithuania and Hungary had been approved by the AFSSA Laboratory of Nancy, in compliance with Decision 2000/258/EC. (4) Accordingly, it is appropriate to add those five laboratories to the list of approved laboratories in the Member States as established in the Annex to Decision 2004/233/EC. (5) Decision 2004/233/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/233/EC is replaced by the the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 May 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 79, 30.3.2000, p. 40. Decision as amended by Commission Decision 2003/60/EC (OJ L 23, 28.1.2003, p. 30). (2) OJ L 71, 10.3.2004, p. 30. Decision as last amended by Decision 2004/693/EC (OJ L 315, 14.10.2004, p. 47). ANNEX ANNEX I NAMES OF LABORATORIES (BE) Belgium Institut Pasteur de Bruxelles Rue Engeland/Engelandstraat 642 B-1180 Brussels (CZ) Czech Republik State Veterinary Institute, National Reference Laboratory (NRL) for Rabies U Sila 1139 CZ-463 11 Liberec 30 (DK) Denmark Danish Institute for Food and Veterinary Research Lindholm DK-4771 Kalvehave (DE) Germany 1. Institut fÃ ¼r Virologie, Fachbereich VeterinÃ ¤rmedizin Justus-Liebig-UniversitÃ ¤t GieÃ en Frankfurter StraÃ e 107 D-35392 GieÃ en 2. Eurovir Hygiene-Institut Im Biotechnologiepark D-14943 Luckenwalde 3. Bayrisches Landesamt fÃ ¼r Gesundheit und Lebensmittelsicherheit Dienststelle OberschleiÃ heim VeterinÃ ¤rstraÃ e 2 D-85764 OberschleiÃ heim 4. Landesamt fÃ ¼r Verbraucherschutz Sachsen-Anhalt Fachbereich 4 VeterinÃ ¤runtersuchungen und -epidemiologie Haferbreiter Weg 132-135 D-39576 Stendal 5. Staatliches VeterinÃ ¤runtersuchungsamt Zur Taubeneiche 10-12 D-59821 Arnsberg 6. Institut fÃ ¼r epidemiologische Diagnostik Friedrich-Loeffler-Institut Standort Wusterhausen SeestraÃ e 155 D-16868 Wusterhausen 7. Landesuntersuchungsanstalt fÃ ¼r das Gesundheits- und VeterinÃ ¤rwesen Sachsen Zschopauer StraÃ e 186 D-09126 Chemnitz (EE) Estonia Estonian Veterinary and Food Laboratory Kreutzwaldi 30 EE-51 006 Tartu (EL) Greece Centre of Athens Veterinary Institutions Virus Department 25, Neapoleos Str GR-153 10 Ag. Paraskevi, Athens (ES) Spain Laboratorio Central de Veterinaria de Santa Fe Camino del Jau s/n E-18320 Santa Fe (Granada) (FR) France 1. AFSSA Nancy Domaine de PixÃ ©rÃ ©court BP 9 F-54220 Malzeville 2. Laboratoire vÃ ©tÃ ©rinaire dÃ ©partemental de la Haute-Garonne 78, rue Boudou F-31140 Launaguet 3. Laboratoire dÃ ©partemental de la Sarthe 128, rue de BeaugÃ © F-72018 Le Mans Cedex 2 4. Laboratoire dÃ ©partemental d'analyses du Pas-de-Calais Parc des Bonnettes 2, rue du GenÃ ©vrier F-62022 Arras Cedex (IT) Italy 1. Istituto Zooprofilattico Sperimentale delle Venezie Via Romea 14/A I-35020 Legnaro (PD) 2. Istituto Zooprofilattico Sperimentale dell'Abruzzo e del Molise Via Campo Boario I-64100 Teramo 3. Istituto Zooprofilattico Sperimentale del Lazio e della Toscana Via Appia Nuova 1411 I-00178 Roma (LV) Latvia State Veterinary Medicine Diagnostic Centre Food and Veterinary Service Lejupes iela 3, LV-1076 Riga (LT) Lithuania National Veterinary Laboratori/Nacionaline Veterinarijos laboratorija J. Kairiukscio 10 LT-08409 Vilnius (HU) Hungary Central veterinary Institute Virological Department Tabornok utca 2 H-1149 Budapest (NL) Netherlands Central Institute for Animal Disease Control (CIDC) Lelystad P.O. Box 2004 8203 AA Lelystad Netherlands (AT) Austria Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH VeterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling Robert-Koch-Gasse 17 A-2340 MÃ ¶dling (PL) Poland National Veterinary Research Institute al. Partyzantow 57 PL-24-100 Pulawy (PT) Portugal LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica 701 P-1500 Lisboa (SI) Slovenia National Veterinary Institute GerbiÃ eva 60 SLO-1000 Ljubljana (SK) Slovakia State Veterinary Institute Pod drahami 918 SK-960 86 Zvolen (FI) Finland National Veterinary and Food Research Institute PL 45 FIN-00581 Helsinki (SE) Sweden National Veterinary Institute (Department of Virology) S-751 89 Uppsala (UK) United Kingdom 1. Veterinary Laboratories Agency Virology Department Woodham Lane, New Haw Addlestone Surrey KT15 3NB United Kingdom 2. Biobest Pentlands Science Park Bush Loan Penicuik Midlothian EH26 0PZ United Kingdom Note: Regularly updated details of contacts persons, faxes and telephone number, e-mail addresses concerning the above laboratories can be found on http://europa.eu.int/comm/food/animal/liveanimals/pets/approval_en.htm